Citation Nr: 0406683	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-06 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chronic sinusitis, currently evaluated as 10 percent 
disabling.   

2.  Entitlement to an increased rating for service-connected 
chronic bronchitis with mild airway obstructive disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and S.R.



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to January 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

In the August 2001 rating decision, the RO essentially found 
that the veteran was not entitled to paragraph 29 benefits 
due to hospitalization.  The Board believes that the veteran 
is entitled to a separate adjudication of this issue so that 
he may have the opportunity to appeal this decision if he so 
chooses.  Accordingly, this matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The evidence shows that the veteran's sinusitis is 
characterized by moderate symptomatology manifested by 
discharge and headaches.

2.  The evidence shows that the veteran's sinusitis is 
manifested by non-incapacitating episodes of discharge, 
headaches, and pain, but absent medical evidence that the 
incapacitating episodes occur more than six times per year. 

3.  The veteran's chronic bronchitis with mild airway 
obstructive disease is manifested by 'forced expiratory 
volume in one second' levels of less than 40 percent of 
predicted value and requires outpatient oxygen therapy.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for service-connected chronic sinusitis have not been 
met or approximated under the old and new applicable rating 
criteria.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.97, Diagnostic Code 6514 
(1996 & 2003).  

2.  The schedular criteria for a rating of 100 percent for 
service-connected chronic bronchitis with mild airway 
obstructive disease have been met.  38 U.S.C.A.         §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.97, Diagnostic Code 6600 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claims as set forth in 
the August 2001 rating decision and March 2003 Statement of 
the Case (SOC) issued by a Decision Review Officer.   The SOC 
provided the veteran with notice of the law and regulations 
pertinent to his claims, including the law and implementing 
regulations of the VCAA.  In correspondence dated in May 
2003, the RO advised the veteran of VA's duties under the 
VCAA  and the delegation of responsibility between VA and the 
claimant in procuring the evidence relevant to the claim, 
including which portion of the information and evidence was 
to be provided by the claimant and which portion VA would 
attempt to obtain on behalf of the claimant.  Quartuccio, 16 
Vet. App. at 187.  

In Pelegrini v. Secretary of Veterans Affairs, No. 01-944 
(Vet. App. Jan. 13, 2004), the United States Court of Appeals 
for Veterans Claims held that under section 38 U.S.C. 5103(a) 
(2003), before an initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim, a service-
connection claimant must be given notice of (1) the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) the information and evidence that 
VA will seek to provide, and (3) the information and evidence 
that the claimant is expected to provide.  The AOJ must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In the instant appeal, the veteran advised the RO of the 
medical evidence he wanted the RO to obtain on his behalf.  
In the Notice of Disagreement, the veteran directed the RO to 
obtain treatment records from the Hampton VA Medical Center 
and Iowa City VA Medical Center.  The RO obtained the 
identified treatment records.  Thus, the veteran was astutely 
aware of the delegation of responsibility in obtaining the 
information and evidence necessary to substantiate his 
claims.  Therefore, the veteran was not prejudiced by the RO 
providing him with formal notice of the enhanced duty to 
notify provisions under the VCAA after an initial unfavorable 
AOJ decision on the claims.  The Board also notes that the 
May 2003 letter was mailed to the veteran prior to his video 
conference hearing, at which time the veteran was afforded 
the opportunity to advise the Board of any outstanding 
medical records he deemed were relevant to the claims.  
Again, the veteran identified treatment records from Iowa 
City and "other facilities" as pertinent to his claims.  As 
previously stated, the RO obtained treatment records from the 
Iowa City and Hampton VA facilities as well as Fort Howard.   
Thus, notwithstanding any supposed defect in the timing of 
the provision of notice, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
In addition to obtaining VA treatment records identified by 
the veteran, the RO also afforded the veteran appropriate VA 
examinations in July 2000 and January 2001.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.

The RO noted that the veteran filed a claim for an increased 
rating for sinusitis and bronchitis in June 1991.  Only the 
bronchitis claim was adjudicated in the June 1992 rating 
decision.  Thus, the sinusitis claim remained open.  The 
Board acknowledges the same.  

The Board notes that the rating criteria for evaluating 
diseases of the nose and throat were changed, effective 
October 7, 1996.  Amendment to Part 4, Schedule for Rating 
Disabilities, 61 Fed. Reg. 46,720-46,728 (September 5, 1996) 
(codified at 38 C.F.R. § 4.97, Diagnostic Codes 6501-6524 
(1997-2003)).  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  Id.  The new rating criteria, 
however, may only be applied to the period of time after 
their effective date.  Id.  In the March 2003 SOC, the 
veteran was advised of the new rating criteria.  It is not 
clear whether the RO considered the veteran's disability 
rating under the old rating criteria.  The Board will 
evaluate the veteran's disability under both the old and new 
rating criteria.  The case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the old regulation in the first 
instance does not prejudice him.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). As previously discussed, VA has met its 
duty to notify and assist the veteran in obtaining the 
evidence necessary to substantiate his claims.  Id.  


Chronic Sinusitis

The veteran's service-connected chronic sinusitis is 
presently assigned a 10 percent rating under 38 C.F.R. § 
4.97, Diagnostic Code 6514. 

Under criteria for rating diseases of the nose and throat in 
effect prior to October 7, 1996, a noncompensable rating is 
warranted for x-ray manifestations only, symptoms mild or 
occasional.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 
(1996).  A 10 percent rating is warranted for moderate 
symptomatology with discharge or crusting or scabbing, 
infrequent headaches.  Id.  A 30 percent rating is warranted 
for severe symptomatology with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  Id.  A 50 
percent rating is warranted for postoperative residuals 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  Id. 

Under criteria for rating diseases of the nose and throat 
which became effective on and after October 7, 1996, a 
noncompensable rating is warranted for sinusitis detected by 
x-ray only.  38 C.F.R. § 4.97, Diagnostic Code 6514 (2003).  
A 10 percent rating is warranted for sinusitis manifested by 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Id.  A 30 percent rating is 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Id.  A 50 percent 
rating is warranted for chronic osteomyelitis following 
radical surgery, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  Id.  
An incapacitating episode means one that requires bed rest 
and treatment by a physician.  38 C.F.R.    § 4.97, 
Diagnostic Code 6514, Note (2003).

In regard to evidence of discharge or crusting associated 
with sinusitis, at the July 2000 VA examination, the veteran 
complained of a chronic runny nose and postnasal drip.  At 
the January 2001 VA examination, the veteran described what 
the examiner noted as clear rhinorrhea that was constant 
throughout the day.  The veteran presented similar testimony 
at the Board video conference hearing.  The January 2001 VA 
examiner reported that the VA examination revealed a crusty 
discharge visible in the nares with some mild inflammation of 
the nasal mucosa bilaterally.  There were no lesions and no 
tenderness over the frontal or maxillary sinuses bilaterally.  

In regard to evidence of pain associated with sinusitis, the 
January 2001 VA examination report further shows that the 
veteran reported that he was unsure whether he continued to 
take Sudafed for his sinusitis.  VA treatment records only 
document one instance of a complaint of pain associated with 
sinusitis.  A VA treatment record dated in September 1999 
noted that the veteran complained of a blocked left ear.  The 
examining physician noted an impression of left ear pain, 
sinusitis.  At the video conference hearing, the veteran 
testified that he recalled that he was prescribed antibiotics 
once within the last six months.  

In regard to evidence of headaches associated with sinusitis, 
according to the January 2001 VA examination report, the 
veteran complained of headaches that occurred approximately 
once a month.  The January 2001 VA examiner noted that the 
veteran did not necessarily attribute the headaches to 
sinusitis.  While at the video conference hearing the veteran 
reported that he suffered from headaches almost on a daily 
basis, VA treatment records show that when the veteran 
complained of headaches, the examining physician attributed 
the complaint as a symptom of the diagnosed diabetes 
mellitus.  

Under the old criteria for rating diseases of the nose and 
throat, the foregoing medical evidence shows that at best, 
the veteran's sinusitis is characterized by moderate 
symptomatology manifested by discharge and possible related 
headaches.   The veteran has chronic ongoing rhinorrhea but 
none of the symptomatology associated with severe sinusitis.  
In January 2001, the VA examiner noted that there was no 
current evidence of acute sinusitis.  VA treatment records 
dated from 1991 to date confirm that the veteran's sinusitis 
is not manifested by severe symptomatology.  The treatment 
records only occasionally note mild symptomatology as shown 
by a VA inpatient treatment dated in May/June 1991 which 
noted mild chronic frontal sinusitis.  The January 2001 VA 
examination only revealed some mild inflammation of the nasal 
mucosa bilaterally.  VA treatment records show that from time 
to time the examination revealed no inflammation of the 
nares.  Although the veteran associates his headaches, in 
part, to his sinusitis, the medical evidence tends to show a 
relationship between his headaches and diabetes.  
Nevertheless, the veteran should be given the benefit of the 
doubt that he does experience some headaches during episodes 
of sinusitis, but in the absence of medical evidence that the 
headaches are severe, any rating in excess of 10 percent is 
not appropriate under the old criteria for rating diseases of 
the nose and throat.

Under the new criteria for rating diseases of the nose and 
throat, the medical evidence shows that the veteran's 
sinusitis more closely approximates the symptomatology 
associated with the currently assigned rating of 10 percent.  
VA treatment records do not document any incapacitating 
episodes that required bed rest and treatment by a physician.  
The veteran presented testimony that he had been prescribed 
antibiotics once in the last six months.  VA treatment 
records, however, do not show that the veteran was 
administered prolonged antibiotic treatment on three or more 
occasions during any year.  VA treatment records also do not 
show that the veteran suffered more than six non-
incapacitating episodes during any year.  While VA treatment 
records and the January 2001 VA examination report confirm 
that the veteran suffers from chronic ongoing discharge, the 
frequency of the veteran's complaints of headaches is not 
medically documented to any significant degree.  For example, 
the complaints of headaches are noted only once in July 1995 
and September 1997, with denials of headaches in January and 
February 2000.  There is also the complicating factor of the 
extent to which the headaches are attributable to the 
veteran's diabetes, as previously discussed.  

There is also no medical evidence that the veteran's 
sinusitis is manifested by frequent episodes of pain.  VA 
treatment records only document one instance of a complaint 
of pain associated with sinusitis in September 1999.  The 
January 2001 VA examination report shows that the examination 
revealed no tenderness over the frontal or maxillary sinuses 
bilaterally.  Accordingly, based on the evidence of record, 
the Board finds that the veteran's chronic sinusitis more 
closely approximates the criteria for the currently assigned 
10 percent rating under the new criteria of Diagnostic Code 
6514 as well.  38 C.F.R. § 4.97, Diagnostic Code 6514 (2003).  

Lastly, the Board notes that there is no evidence of record 
that the veteran's sinusitis causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation).  VA treatment records show that the 
veteran is diagnosed with several disabling conditions, 
including legal blindness.  At the January 2001 VA 
examination, the veteran reported that he last worked in 
October 1998 and that he received social security disability 
benefits for congestive heart failure.  Thus, there are a 
number of nonservice-related factors contributing to the 
veteran's employability.  There is also no evidence of record 
that the veteran's sinusitis necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  

The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  In the 
instant case, to the extent that the veteran's sinusitis 
interferes with his employability, the currently assigned 10 
percent rating adequately contemplates such interference and 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis.  The evidence shows that 
the veteran's disability interferes with his daily life 
activities.  There, however, is no evidence that the veteran 
is unable to secure or follow a substantially gainful 
occupation solely as a result of his sinusitis.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

As the preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.     § 4.3 
(2003).  
Chronic Bronchitis with Mild Airway Obstructive Disease

The veteran's service-connected chronic bronchitis with mild 
airway obstructive disease is presently assigned a 10 percent 
rating under Diagnostic Code 6600, which prescribes a 10 
percent rating for bronchitis or chronic obstructive 
pulmonary disease (COPD) with Forced Expiratory Volume in one 
second (FEV-1) of 71 to 80 percent predicted, or; the ratio 
of FEV-1 to Forced Vital Capacity (FVC) is 71 to 80 percent, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is 66 to 80 percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Codes 6600 or 6604.  
A 30 percent rating requires FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56 to 65 percent predicted.  Id.  A 60 percent rating 
requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; DLCO (SB)) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  Id.  A 100 percent 
evaluation requires FEV-1 less than 40 percent of predicted 
value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less 
than 40 percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo (echocardiogram) or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  Id.  

The July 2000 VA examination report shows that the veteran 
complained of breathing problems and a cough.  The examiner 
noted that the tests revealed moderate COPD.  The examiner 
also noted that the tests revealed that major portions of the 
veteran's lung were destroyed making it impossible for these 
parts of the lungs to extract oxygen.  The examiner diagnosed 
COPD secondary to emphysema.  VA treatment records show that 
the veteran was hospitalized for COPD exacerbation and acute 
bronchitis in December 1999.  VA treatment records note 
impressions of COPD with chronic bronchitis.  After July 
2000, only a diagnosis of COPD is noted.  The most recent 
treatment record dated in February 2003 notes that the 
veteran had severe COPD requiring oxygen supplement with 
activity.  The foregoing medical evidence shows that the 
primary diagnosis is COPD.  

In March 2001, the RO obtained a medical opinion from a VA 
examiner.  In a January 2001 VA examination report, the VA 
examiner noted that the veteran had a history of a mild 
airway obstructive disease that dated from his time in the 
service.  The examiner indicated that the veteran currently 
carried the diagnosis of COPD and was last admitted for a 
COPD exacerbation in March 2000.  The examiner reported that 
the veteran was on multiple medications to manage his COPD.  
The examiner noted that the veteran complained of productive 
cough, intermittent sputum production, and dyspnea on 
exertion.  The examiner reported that pulmonary function 
studies were conducted and the results were consistent with 
COPD.  The examiner diagnosed COPD with significant history 
of tobacco abuse and history of mild obstructive airway 
disease.  

In the March 2001 supplemental opinion, the VA examiner noted 
that the veteran's original service-connected respiratory 
disorder was related to his secondary chronic bronchitis.  
This was a fact, the Board notes, already known and accounted 
for when the veteran received service connection for both 
bronchitis and mild airway obstructive disease back in 
September 1988.  The VA examiner indicated that he did not 
feel that the veteran was currently suffering from 
bronchitis, acute or chronic, but rather COPD.  The examiner 
explained that COPD was a risk factor for bronchitis but 
bronchitis did not cause COPD.  The examiner opined that the 
most likely cause of the veteran's COPD was his significant 
tobacco abuse.  The examiner noted, however, that if the 
review board felt that the veteran's original diagnosis of 
bronchitis was secondary to COPD, then these two diagnoses 
would be related.  The examiner added, however, that there 
were other causes of bronchitis including viral respiratory 
infections, which could cause bronchitis and which might have 
been the etiology of his original diagnosis in 1964.  

Pulmonary function tests conducted in February 2000, April 
2000, July 2000, January 2001, May 2002, August 2002, and 
February 2003, all show FEV-1 levels of less than 40 percent 
of predicted value.  The FEV-1/FVC ratios were either less 
than 40 percent or between 40 to 55 percent.  The majority of 
the DLCO levels were less than 40 percent predicted or 
between 40 to 55 percent predicted.  The consistent FEV-1 
levels and need for outpatient oxygen therapy entitle the 
veteran to an increased rating of 100 percent under 
Diagnostic Code 6600.   The findings reported in the July 
2000 and January 2001 VA examination reports show that the 
increase in severity of the veteran's breathing and coughing 
disorder is attributable to COPD brought on by the veteran's 
significant tobacco abuse.  Indeed, the most recent VA 
treatment dated in February 2003 notes that the veteran 
continues to smoke one pack of cigarettes per day.  The 
Board, however, notes that the veteran is service-connected 
for obstructive disease.  Therefore, the veteran is entitled 
to compensation for the increase in severity of his service-
connected disease regardless of the cause.  See Mittleider v. 
West, 11 Vet. App. 181(1998).  Accordingly, a 100 percent 
rating under 38 C.F.R. § 4.97, Diagnostic Code 6600 is 
assigned.  

The veteran's disability has been assigned the maximum 
schedular rating under Diagnostic Code 6600, which is also 
the maximum rating assigned on an extraschedular basis.  
Accordingly, the Board need not consider the veteran's case 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (2003).


ORDER

A rating in excess of 10 percent for service-connected 
chronic sinusitis is denied.

A total rating of 100 percent for service-connected chronic 
bronchitis with mild airway obstructive disease is granted, 
subject to the laws and regulations applicable to the payment 
of monetary benefits.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



